Case 1:19-cv-23590-BB Document 63 Entered on FLSD Docket 05/21/2020 Page 1 of 7



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                              Case No. 19-cv-23590-BLOOM/Louis

 HAVANA DOCKS CORPORATION,

        Plaintiff,

 v.

 ROYAL CARIBBEAN CRUISES LTD.,

       Defendant.
 _____________________________________/

                            STIPULATED PROTECTIVE ORDER

        THIS CAUSE is before the Court upon the parties’ Joint Motion for Entry of Stipulated

 Protective Order, ECF No. [62] (“Motion”). The Court has reviewed the Motion, the record in this

 case, and the applicable law, and is otherwise fully advised. Accordingly, it is ORDERED AND

 ADJUDGED that the Motion, ECF No. [62], is GRANTED.

        Plaintiff and Defendants (collectively, the “Parties,” and, individually, a “Party”) stipulate

 and agree as follows:

        1.      CONFIDENTIAL INFORMATION means information not already publicly

 available that constitutes: (1) personal or financial information that would properly be redacted

 from any public court filing pursuant to Federal Rule of Civil Procedure 5.2; and (2) trade secret

 or other confidential research, development, or commercial information contemplated under

 Federal Rule of Civil Procedure 26(c).

        2.      CONFIDENTIAL INFORMATION may include information in categories such as

 contracts, information that is required by contract to be kept confidential, non-public financial

 information, and competitively sensitive information, including but not limited to operations
Case 1:19-cv-23590-BB Document 63 Entered on FLSD Docket 05/21/2020 Page 2 of 7
                                                            Case No. 19-cv-23590-BLOOM/Louis


 information and processes, development processes, business plans, business strategies, market

 research studies and results, distribution channels and procedures, and performance data.

        Any translations of “Confidential” information and documents shall bear the same

 designation as the original information and documents.

        All such documents and information, or copies thereof, may be considered and treated as

 CONFIDENTIAL INFORMATION under this Stipulated Protective Order if marked with the

 legend “Confidential.”

        No Party shall be held or considered to have waived any rights or privileges by the

 inadvertent production of a document the Party wishes to designate as “Confidential” so long as

 the receiving Party is notified promptly after the disclosing Party discovers the inadvertent

 production and a new copy of the document bearing the label “Confidential” is provided to the

 receiving Party. Upon receipt of the new copy of the document bearing the label “Confidential,”

 the receiving Party shall destroy the original and all copies of the inadvertently produced

 document. Documents produced prior to the signing of this Confidentiality Order may be

 subsequently marked with the legend “Confidential” and shall be considered and treated as

 CONFIDENTIAL INFORMATION subject to the terms of this Confidentiality Order.                 In

 designating information or items as CONFIDENTIAL INFORMATION, the designating Party

 shall make such designation only as to that information that it in good faith believes to be

 CONFIDENTIAL INFORMATION.

        3.      CONFIDENTIAL INFORMATION shall not be disclosed by the receiving Party

 without the prior written consent of the designating Party, except as follows:

                       (a)     Outside and inside counsel for the Parties (collectively,
                               “Counsel”);




                                                  2
Case 1:19-cv-23590-BB Document 63 Entered on FLSD Docket 05/21/2020 Page 3 of 7
                                                           Case No. 19-cv-23590-BLOOM/Louis


                      (b)    Counsel’s employees to whom it is disclosed for purposes of this
                             litigation;

                      (c)    experts retained by the Parties (including both consulting and
                             testifying experts); provided, however, that experts may be shown
                             CONFIDENTIAL INFORMATION only where the information
                             relates to the subject of his/her expertise;

                      (d)    the Parties and their officers or employees;

                      (e)    the Court and Court personnel;

                      (f)    Court reporters, videographer services, translation services,
                             photocopy services, document management services, records
                             management services, graphics services, or such other litigation
                             assistance services designated by a party or party’s legal counsel in
                             this litigation;

                      (g)    Any private mediators used in this litigation, and their employees;
                             and

                      (h)    Any witness who is called to testify at a deposition or hearing in this
                             litigation concerning documents or information designated as
                             subject to this Protective Order or who otherwise will be shown or
                             given access to documents or information designated as subject to
                             the Protective Order during the deposition or hearing.

 No disclosure of CONFIDENTIAL INFORMATION shall be made to any person pursuant to this

 paragraph 3(c) and (f) through (h) until such person has been provided with a copy of this

 Stipulated Protective Order and such person has agreed to be bound thereto by execution of a

 Confidentiality Agreement in the form attached to this Stipulated Protective Order. Counsel

 obtaining such agreements shall retain them and make them available to Counsel upon order of

 the Court.

        4.     A person who has agreed to be bound by this Stipulated Protective Order, as

 demonstrated by his or her execution of a Confidentiality Agreement, shall not disclose

 CONFIDENTIAL INFORMATION to any Party or any person other than those persons described




                                                3
Case 1:19-cv-23590-BB Document 63 Entered on FLSD Docket 05/21/2020 Page 4 of 7
                                                               Case No. 19-cv-23590-BLOOM/Louis


 in paragraph 3, and then only for the preparation of this litigation, and in no event shall such person

 make any other use of such CONFIDENTIAL INFORMATION.

        5.      Any testimony relating to CONFIDENTIAL INFORMATION given in any

 deposition or other proceeding herein may be deemed CONFIDENTIAL INFORMATION subject

 to the terms of this Stipulated Protective Order. A Party may also make such designations in

 writing to the court reporter transcribing any deposition if the designations are made within ten

 (10) days after the transcript has been made available to the Party making the designations and a

 notice of such designations is also sent to opposing Counsel. The reporter shall then separately

 transcribe those portions of the testimony so designated and shall mark the fact of the transcript

 with the word "CONFIDENTIAL" and seal it in a separate envelope. Whenever any document

 designated as CONFIDENTIAL INFORMATION is identified as an exhibit in connection with

 testimony given in the proceedings, it shall be so marked and separately sealed.

        6.      If a Party plans to file CONFIDENTIAL INFORMATION with the Court, that

 Party shall abide by Local Rule 5.4 in order to properly file such CONFIDENTIAL

 INFORMATION under seal.          In the event a motion to seal is denied, the specific information

 deemed by the producing Party to be CONFIDENTIAL INFORMATION shall be redacted prior

 to filing, if such redactions are permitted by the Court.

        7.      All CONFIDENTIAL INFORMATION shall be used solely and exclusively in

 connection with this litigation, and for no other purpose.

        8.      Nothing in this Stipulated Protective Order shall affect, or is intended to affect, the

 Parties’ rights to designate materials as protected by the attorney-client privilege, work product

 doctrine, or other privilege or protection provided by applicable law.




                                                   4
Case 1:19-cv-23590-BB Document 63 Entered on FLSD Docket 05/21/2020 Page 5 of 7
                                                               Case No. 19-cv-23590-BLOOM/Louis


            9.        Whenever CONFIDENTIAL INFORMATION is to be referred to or disclosed in

 a deposition, any Party claiming confidentiality may exclude from the room any person who is not

 entitled        to   receive   CONFIDENTIAL       INFORMATION;         and    if   CONFIDENTIAL

 INFORMATION is to be referred to or disclosed at trial or a hearing, any party claiming

 confidentiality may seek leave from the Court to exclude from the room any person who is not

 entitled to receive CONFIDENTIAL INFORMATION.

            10.       Should any Party to whom CONFIDENTIAL INFORMATION is disclosed object

 to the classification of such materials as CONFIDENTIAL INFORMATION, the Parties shall

 meet and confer in good faith pursuant to Local Rule 7.1(a)(3) in an effort to resolve the dispute. In

 the event the objection cannot be resolved informally, then the Party opposing confidential status

 may apply to the Court for an order determining that the materials were not properly

 designated. The burden shall be on the designating Party to show good cause that the materials

 are deserving of the confidential classification. Until the Court rules to the contrary, all materials

 designated as CONFIDENTIAL INFORMATION shall be treated as prescribed in this Order.

 Moreover, to the extent any party must file CONFIDENTIAL INFORMATION in order to litigate

 the issue of the proper classification of the materials, or refer to such materials in a brief or other

 submission filed with the Court in connection with litigating the issue of the proper classification

 of the materials, the requirements of Paragraph 6 of this Stipulated Protective Order shall apply.

            11.       If desired, a Party who produced documents during the discovery process may

 request that the Party to whom the documents were produced either destroy or return the

 documents at the conclusion of the litigation. If such a request is made, then the party to whom

 the request is made shall destroy or return the documents, including all copies of the documents




                                                    5
Case 1:19-cv-23590-BB Document 63 Entered on FLSD Docket 05/21/2020 Page 6 of 7
                                                              Case No. 19-cv-23590-BLOOM/Louis


 that have been made, within sixty (60) days of the close of all legal proceedings, including any and

 all appeals, in this litigation.

         12.     After the close of all legal proceedings in this litigation, the restrictions on

 communications and disclosure provided for in this Stipulated Protective Order shall continue to

 be binding upon the Parties and all other persons who have agreed to be bound by this Stipulated

 Protective Order.      The Court retains jurisdiction to make amendments, modifications, and

 additions to this Stipulated Protective Order as the Court may from time to time deem appropriate.

         13.     If discovery in this action calls for the production of documents, testimony, or other

 materials from a third-party, and such third party believes that the information sought qualifies as

 CONFIDENTIAL INFORMATION, then, by order of the Court or written agreement of the

 Parties, such third party may designate such information as CONFIDENTIAL INFORMATION

 for the purposes of this Order by executing a Confidentiality Agreement in the form attached to

 this Stipulated Protective Order

         DONE AND ORDERED in Chambers in Miami, Florida, on May 21, 2020.




                                                        __________________________________
                                                        BETH BLOOM
                                                        UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record




                                                   6
Case 1:19-cv-23590-BB Document 63 Entered on FLSD Docket 05/21/2020 Page 7 of 7



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                             Case No. 19-cv-23590-BLOOM/Louis

 HAVANA DOCKS CORPORATION,

        Plaintiff,

 v.

 ROYAL CARIBBEAN CRUISES LTD.,

       Defendant.
 _____________________________________/

                             CONFIDENTIALITY AGREEMENT

        I have been provided with a copy of the Stipulated Protective Order that was entered by

 the Court in the above referenced action, a copy of which is attached to this Confidentiality

 Agreement. I have reviewed the Stipulated Protective Order, and I agree to be bound to its terms.

 I understand that if I violate the terms of the Stipulated Protective Order, then the Court could

 impose penalties upon me.

        Executed at ___________________, ____________________on this ____ day of

 ________________ 20____.


                                                 By:____________________________________
                                                   (Signature)

 Print Name: __________________________
